Citation Nr: 1134488	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-36 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the personal expenses (doctors' fees, drug expenses, glass prescriptions, and mileage fees) of the appellant borne by her prior to the Veteran's death may be used to reduce the appellant's countable income for purposes of her claim of entitlement to Department of Veterans Affairs (VA) improved death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty from February 1951 to November 1952, and from November 1954 to November 1956.  He served in Korea during the Korean Conflict and was awarded the Combat Infantryman Badge for action against the enemy.  The Veteran died on January [redacted], 2007; the appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  

The following issues have been raised by the appellant, through the accredited representative's written argument dated in August 2011, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ):

1.  Whether the November 22, 1997, rating decision by the agency of original jurisdiction (AOJ), that denied entitlement to service connection for bilateral hearing loss, should be reversed or revised on the grounds of clear and unmistakable error.

2.  Whether the November 10, 1999, rating decision by the agency of original jurisdiction (AOJ), that found that new and material evidence had not been sufficient to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss, should be reversed or revised on the grounds of clear and unmistakable error.

3.  Whether the July 28, 2005, rating decision by the agency of original jurisdiction (AOJ), that assigned an effective date of January 22, 2003, for the awarding of a 100 percent disability rating for the Veteran's service-connected bilateral hearing loss, should be reversed or revised on the grounds of clear and unmistakable error.

4.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.

5.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. Section 1151 for the service member's death claimed to be a result of improper treatment or the lack of treatment provided by the VA Medical Center in Mountain Home, Tennessee, to include associated VA medical facilities.

6.  Entitlement to service connection for hypertension, for accrued benefits purposes.  

7.  Entitlement to service connection for vascular dementia, for accrued benefits purposes.  

8.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities, for accrued benefits purposes.  

Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   The appellant is highly encouraged by the Board to further prosecute the above issues and she should contact her local accredited representative (The American Legion) and request assistance on this matter.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant has sought improved death pension benefits as a result of her husband's death.

2.  Improved death pension benefits have been granted to her effective the date of her husband's death in January 2007.

3.  The appellant has attempted to reduce her countable income for the purposes of her claim through the submission of medical expenses, prescription costs, and gas mileage fees that were all incurred in 2006 and prior to the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to improved death pension benefits prior to 2007 have not been met.  38 U.S.C.A. §§ 1541, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.15, 3.102, 3.159, 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the United States Court of Appeals for Veterans Claims, hereinafter the Court, that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).  Consequently, the provisions of the VCAA, as well as VA's implementing regulations, will not be addressed in this portion of the Board's decision.  With respect to the notice provisions, the Board observes that a statement of the case along with various letters have notified the appellant of any type of evidence needed to substantiate her claim. 

The record reflects that the Veteran, the appellant's spouse, passed away on January [redacted], 2007.  He passed away after a long hospitalization at the James H. Quillen VA Medical Center, in Mountain Home, Tennessee.  Following the Veteran's death, the appellant submitted a claim for death benefits, to include a survivor's pension.  Upon reviewing the evidence, the RO denied dependency and indemnity compensation (DIC) benefits.  It did, however, award death pension benefits.  The appellant was notified of this action in a letter issued by the RO in June 2007.  The RO informed the appellant that the amount of pension paid was based on family income and a formula provided by law.  She was informed that the amount that would be paid, effective February 1, 2007, would be $4.41 (US dollars) per month, and would be reduced to zero dollars February 1, 2008, due to income change.  

Upon being notified of the amounts to be paid, the appellant submitted a notice of disagreement.  In her notice of disagreement, the appellant asked that the expenses she incurred in order to transport herself between her home and the VA Medical Center prior to her husband's death be used when computing her countable income.  She stated that she needed to expend monies for doctors' appointments, prescriptions, gas, and eye glasses so that she could travel between her home and the VA Medical Center in Mountain Home, Tennessee.  It was further inferred that if her husband had not been a patient of the VA Medical Center, she would not have incurred the expenses.  Finally, she stated that all of the expenses were justified because they provided comfort to her husband while he was a resident of the VA Medical Center.  

After the appellant proffered her notice of disagreement, the RO forwarded to the appellant a statement of the case.  In the statement of the case, issued in October 2007, the RO pointed out that the expenses that were claimed by the appellant were for the year extending from January 1, 2006, to January 31, 2006.  This was prior to the date of the claim and prior to the appellant's death.  The RO also pointed out that in order to claim family medical expenses, such expenses needed to be incurred for the period extending from January [redacted], 2007 (the date of her husband's death) through January 31, 2008.  As such, the claim remained disallowed.  Following that notification, the appellant appealed to the Board.  

In general, the surviving spouse of a Veteran is entitled to receive nonservice-connected death pension benefits if the Veteran had qualifying service and the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 (2010) and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23 (2010).  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

Under applicable criteria, payments of death pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2010).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2010).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five (5) percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2010).  Exclusions from countable income for the purpose of determining entitlement to pension also include amounts paid for a Veteran's just debts, expenses of the Veteran's last illness and burial, to the extent such burial expenses were not reimbursed by VA.  38 C.F.R. § 3.272 (2010).

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312. The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 MR (M21-1 MR), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2010).

The Board has carefully reviewed the evidence of record and concludes that the medical expenses paid in 2006 cannot be applied to the 2007 pension application.  The reasons follow.

The appellant submitted her claim for a widow's pension in February 2007.  She has alleged that since the expenses she incurred in 2006 were for the "benefit" of the Veteran, said expenses should be used in making a determination as to whether she can receive said pension.  The provisions of 38 C.F.R. § 3.272 (2010) are clear on its face:  "Unless otherwise provided, expenses deductible under this section are deductible only during the 12-month annualization period in which they were paid."  38 C.F.R. § 3.272 (2010).  The annualization period in this case would be from January [redacted], 2007, to January 31, 2008.  Thus, the expenses she paid in 2006 were not able to be applied to her February 2007 application for pension benefits.  The Board would further point out further that none of the expenses and costs incurred by the appellant were directly for the Veteran.  That is, the Veteran himself did not incur these costs.  Treatment for the Veteran did not result in charges from Jellico Drugs or the two doctors listed on the original claim for benefits.  Moreover, the Veteran did not incur mileage costs traveling from Jellico, Tennessee, to Mountain Home, Tennessee.  It was the appellant who incurred these expenses.  38 C.F.R. § 3.272 (2010) is very specific in that only the expenses of the Veteran's last illness or the Veteran's just debts may be used for exclusions from countable income for the purpose of determining entitlement to pension.  While the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  In the absence of authorizing statutory or regulatory authority, the Board may not award payment of benefits.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing OPM v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute")).  The Board has carefully reviewed the entire record in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  However, where as here, the law rather than the facts is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010) are not for application.


ORDER

The personal expenses (doctors' fees, drug expenses, glass prescriptions, and mileage fees) of the appellant borne by her prior to the Veteran's death may not be used to reduce the appellant's countable income for purposes of her claim of entitlement to Department of Veterans Affairs improved death pension benefits, and her claim is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


